Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 28, 2005, which, upon a finding of permanent neglect, terminated respondent father’s parental rights to the subject child and committed his custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The agency was excused of its statutory obligation to undertake diligent efforts to strengthen the parental relationship since respondent failed to keep the agency apprised of his whereabouts for at least six months (Social Services Law § 384-b [7] [e] [i]), and when he did finally contact the agency, he did not cooperate with the agency’s basic requests, including that he provide documentation to substantiate his claim of paternity even though, unbeknownst to the agency, he had previously obtained an order of filiation. The finding of permanent neglect was further supported by evidence showing that respondent visited his child only sporadically at best, and offered no plan or resources for the child’s future (see Matter of Christina Janian E., 260 AD2d 300 [1999]). Concur—Tom, J.E, Saxe, Friedman, Gonzalez and McGuire, JJ.